Citation Nr: 1452286	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

The issues of entitlement to service connection for urinary incontinence, to include as secondary to service-connected diabetic neuropathy, entitlement to a rating in excess of 20 percent for diabetes mellitus, entitlement to a rating in excess of 20 percent for peripheral neuropathy of the lower left extremity, entitlement to a rating in excess of 20 percent for peripheral neuropathy of the lower right extremity, entitlement to a rating in excess of 10 percent for peripheral neuropathy of the upper right extremity, and entitlement to a rating in excess of 10 percent for peripheral neuropathy of the upper left extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2014 and October 2014 Statements in Support of Claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

 
REMAND

The Veteran was afforded a VA examination in December 2009.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner determined that she was unable to provide an etiological opinion because the appellant's claim file was not provided.  An addendum opinion was obtained in February 2010.  However, it appears that the opinion may be missing information- there appear to be gaps in the text, resulting in incomplete sentences that the Board has not been able to adequately re-construct based only on the surrounding context.  As such, the Veteran should be afforded an additional VA examination.  

Lastly, in the notice of disagreement (NOD) dated in August 2008, the Veteran reported additional information regarding his hearing loss claim.  Thereafter, in VA correspondence dated in December 2008, the RO indicated that it was not clear which issues the Veteran was appealing and requested that he specify which issues he disagreed with in the enclosed Statement in Support of the Claim.  In correspondence dated in December 2008, the Veteran discussed the denial of service connection for hearing loss and tinnitus.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC) for the claim of service connection for tinnitus.  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case for the issue of entitlement to service connection for tinnitus. 

The appellant and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issues noted.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should the claim be returned to the Board.  38 U.S.C.A. § 7104.

2. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of his bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any electronic records) must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not (probability of at least 50 percent) etiologically related to his active service.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner must remember to convert the in-service audiometric readings from ASA to ISO units and to discuss the significance of any set of readings indicating some clinical level of hearing loss. 

3. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



